Citation Nr: 0513576	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD) with gastritis and 
irritable bowel syndrome (IBS), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for endometriosis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for status post 
resection of the pituitary microadenoma with galactorrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1989 to September 
1996.

Initially, the Board of Veterans'Appeals (Board) notes that 
one of the bases for the veteran's claim for a compensable 
rating for status post resection of the pituitary 
microadenoma with galactorrhea is the lack of adequate 
evaluation of all of her symptoms, including those associated 
with an eye disability.  However, the Board does not find 
that a claim for service connection for an eye disability 
(with the possible exception of night time blindness) as 
secondary to the veteran's service-connected disability has 
ever been adjudicated by the regional office (RO).  
Therefore, this issue is referred to the RO for appropriate 
adjudication.  While the RO sought and obtained a Department 
of Veterans Affairs (VA) opinion that opined that there was 
no relationship between vision field loss and pituitary 
microadenomas, the Board finds that there was no subsequent 
adjudication of the issue of entitlement to service 
connection for an eye disorder as secondary to service-
connected disability following the RO's receipt of the 
examiner's opinion.

The issue of entitlement to a compensable evaluation for 
status post resection of the pituitary microadenoma with 
galactorrhea is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pursuant to a written statement signed by the veteran in 
November 2004, and confirmed by the veteran and her 
representative at the time of her hearing before the Board in 
January 2005, the veteran indicated her desire to withdraw 
her appeal of the issue of entitlement to an increased 
evaluation for GERD with gastritis and IBS.

2.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.

3.  Prior to December 30, 2003, the veteran's endometriosis 
was manifested by symptoms in an unexceptional disability 
picture that more nearly approximated pelvic pain or heavy or 
irregular bleeding not controlled by treatment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of 
entitlement to an increased evaluation for GERD with 
gastritis and IBS have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The criteria for a 30 percent, but not higher, rating for 
endometriosis prior to December 30, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.116, Diagnostic Code 7629 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), with respect to these claims, the 
Board has formally dismissed a claim that the veteran wished 
to withdraw and has determined that the evidence supports the 
grant of the rating the veteran is seeking with respect to 
the claim for an increased rating for service-connected 
endometriosis.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial 
to the veteran as to these claims, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.


I.  Entitlement to an Increased Evaluation for GERD with 
Gastritis and IBS

In a written statement, dated in October 2004, the veteran 
indicated that she wished to drop her appeal for an increased 
rating for her service-connected GERD with gastritis and IBS, 
noting that she was satisfied with her current 30 percent 
rating for this disability.  The veteran's intention to 
withdraw this claim from her appeal was further confirmed by 
the veteran and her representative at the time of her hearing 
before the Board in January 2004.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
properly withdrawn her appeal as to the issue of entitlement 
to an increased evaluation for GERD with gastritis and IBS 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to this issue 
and it is dismissed.


II.  Entitlement to an Increased Evaluation for Endometriosis 
prior to December 30, 2003

To begin with, in light of the newly assigned 50 percent 
rating for the hysterectomy performed on December 30, 2003 
(assigned effective April 2004, after a temporary 100 percent 
evaluation), and the veteran's expressed willingness to 
accept an increase from 10 to 30 percent for endometriosis 
prior to December 30, 2003 in satisfaction of her appeal, the 
Board finds that the scope of the appeal is limited to 
consideration of the issue of entitlement to a 30 percent 
rating for this disability prior to December 30, 2003. 

In this regard, the Board has examined the relevant medical 
treatment evidence during the period from the filing of the 
subject claim for increased rating and the date of the 
hysterectomy and notes that VA examination in June 2003 
revealed that the veteran's complaints included continued 
pain and regular cycles with much pain and heavy bleeding.  
The veteran also testified at her hearing before the Board 
that she was placed on medication therapy six months prior to 
December 2003, but that this did not stop the pelvic pain and 
bleeding.

Prior to the veteran's hysterectomy, the Board notes that a 
December 2003 consent form reflects that surgery was 
necessary for the veteran's pelvic pain and endometriosis.  
It is also noted that the January 2004 discharge summary from 
this surgery indicates that the veteran was admitted with a 
history of chronic pelvic pain and discomfort despite Lupron 
therapy and other medical management for dysfunctional 
bleeding, fibroids and endometriosis.

In summary, the Board finds that the veteran's pelvic pain 
and bleeding was uncontrolled by medication in the months 
leading to her hysterectomy and that the January 2004 
discharge summary further confirms a medical history that 
included chronic pelvic pain despite Lupron therapy, with 
dysfunctional bleeding, fibroids and endometriosis.  
Therefore, giving the veteran the benefit of the doubt, the 
Board finds that the evidence supports entitlement to the 
next higher rating of 30 percent for the veteran's 
endometriosis prior to December 30, 2003.  38 C.F.R. § 4.116, 
Diagnostic Code 7629 (2004).

In view of the fact that the veteran has indicated that a 30 
percent rating for endrometriosis prior to December 30, 2003 
would satisfy this claim, the Board finds it unnecessary to 
address entitlement to the even higher and maximum rating of 
50 percent under Diagnostic Code 7629 or whether the veteran 
is entitled to extraschedular consideration under 38 C.F.R. 
§ 3.321 (2004).  However, the Board would note 
parenthetically that it does not find laparoscopic evidence 
of lesions of the bladder or bowel for this period that would 
be required for a 50 percent rating.  See 38 C.F.R. § 4.116, 
Diagnostic Code 7629 (2004).  In addition, there is no 
evidence that the veteran's disability was manifested by 
symptoms during this period that were so unusual or 
exceptional as to prevent the use of the regular rating 
criteria.  See 38 C.F.R. § 3.321 (2004).  


ORDER

The veteran's appeal as to the issue of entitlement to an 
increased rating for GERD with gastritis and IBS is 
dismissed.

Entitlement to a 30 percent rating for endometriosis prior to 
December 30, 2003, is granted, subject to the legal criteria 
governing the payment of monetary benefits.


REMAND

Based on the Board's review of the medical evidence pertinent 
to the claim for a compensable rating for status post 
resection of the pituitary microadenoma with galactorrhea, 
the Board preliminarily notes that the veteran's symptoms do 
not seem consistent with the criteria for even the minimum 
compensable rating under 38 C.F.R. § 4.119, Diagnostic Code 
7911 (2004), which requires at least one Addisonian crisis or 
two episodes during the past year, weakness and fatigability, 
or the need for corticosteroid therapy.  

In reviewing the medical evidence since the subject claim was 
filed, the veteran and her representative seem to recognize 
that the veteran has not experienced an Addisonian "crisis" 
or "episode" or otherwise meet the criteria for a 
compensable rating under Diagnostic Code 7911, and instead 
assert that secondary conditions such as painful bluish 
lactation with scabbing, drying, and cracking of the breasts, 
chronic headaches, and vision problems should be separately 
evaluated and considered (transcript (T.) at pp. 6-9).  As 
was noted earlier, whether the veteran has an eye disability 
related to service-connected disability is not currently 
before the Board, although the Board once again notes that a 
VA examiner has concluded that there is no relationship 
between any vision field loss and service-connected 
disability.  In addition, the veteran is already rated at 50 
percent for migraine headaches effective November 2002, 30 
percent for gastroesophageal reflux disease since October 
2000, and 10 percent for lower abdominal scars, effective 
since November 2002.  

However, with respect to the veteran's symptoms associated 
with painful lactation and cracking of the breasts, the Board 
finds that the veteran's complaints warrant further 
evidentiary development.  More specifically, the veteran's 
symptoms associated with her breasts warrant further 
examination pursuant to the criteria for skin disorders.  

In addition, the Board notes that the veteran also complains 
that she has had abnormal thyroid function results that would 
substantiate the kind of weakness and fatigue that would 
alternatively justify a 20 percent rating under 38 C.F.R. 
§ 4.119, Diagnostic Code 7911.

Consequently, the Board finds that the veteran should be 
furnished with additional examination to determine the nature 
and severity of any skin disability associated with the 
status post resection of the pituitary microadenoma with 
galactorrhea, and whether there are any findings of weakness 
and fatigue associated with this disability pursuant to 
Diagnostic Code 7911.  

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of any skin 
disability of the breasts and/or weakness 
and fatigue associated with her status 
post resection of the pituitary 
microadenoma with galactorrhea.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should indicate whether painful 
bluish lactation with scabbing, drying, 
and cracking of the veteran's breasts 
covers at least 5 percent of the 
veteran's body and/or requires 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the previous 12-month period.  

The examiner should further state whether 
there are abnormal thyroid function and 
other findings that indicate that the 
veteran has weakness and fatigability 
associated with her service-connected 
status post resection of the pituitary 
microadenoma with galactorrhea.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to a compensable 
evaluation for status post resection of 
the pituitary microadenoma with 
galactorrhea should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


